 



EXHIBIT 10.22
AMENDMENT TO EMPLOYMENT AGREEMENT
THIS AMENDMENT TO EMPLOYMENT AGREEMENT (the “Amendment”) is made and entered
into as of the 07 day of February, 2007, by and between Continental Casualty
Company, an Illinois insurance company (the “Company”) and Michael Fusco
(“Executive”), as an amendment to that certain employment agreement between
Executive and the Company dated as of April 1, 2004 (“Employment Agreement”):
WITNESSETH:
WHEREAS, the parties wish to amend the Employment Agreement in certain respects
to reflect certain changes in the terms and conditions of Executive’s employment
as further provided hereinbelow;
NOW, THEREFORE, in consideration of the mutual covenants and agreements set
forth below, it is covenanted and agreed by the Executive and the Company as
follows:

  1.   Section 1 of the Employment Agreement is hereby amended to read as
follows:         “Employment Term. The Company and Executive agree that the
Company shall employ Executive to perform the duties of an Executive Vice
President, Chief Actuary and Chief Risk Officer of the CNA insurance companies
for the period commencing on the Effective Date and ending on March 31, 2009, or
such earlier date as of which Executive’s employment is terminated in accordance
with Section 6 hereof (the “Term”). The covenants set forth in Sections 7, 8, 9,
10, 11, 12, 13, and 14 shall survive the employment term of this Agreement.”    
2.   Subsection 6.3(a) of the Employment Agreement is hereby amended to read as
follows:         “(a) Subject to the approval of the Committee, the Company
shall pay to Executive severance consisting of an amount equal to the sum of the
Executive’s Base Compensation and Bonus at target, prorated based on the total
number of months from the date of termination through March 31, 2009; however,
in no event shall the period of time for which severance is calculated be less
than 12 months. The severance shall be paid in equal monthly installments
following such termination. The Company shall also pay the Executive (i) within
30 days of his termination, his unpaid base salary, prorated to the date of
termination; (ii) at the time of the scheduled March payout date, any previous
year’s Bonus and CNA long-term incentive cash award based upon actual or
discretionary payouts, if any; (iii) at the time of the scheduled March payout
date, current year’s Bonus and CNA long-term incentive cash award based upon
actual or discretionary payouts, if any, prorated to the date of termination;
(iv) within 30 days of his termination, unpaid cash entitlements earned and
accrued pursuant to the terms of the applicable Company plan or program prior to
the date of the date of termination (which unpaid cash entitlements under this
Section 6.3(a)(iv) shall not include any unpaid Bonus or any unpaid long-term
incentive cash award or other award under the Incentive Compensation Plan); and
(v) any unpaid Sign-on Bonus installment. Executive agrees to be bound by the
covenants set forth herein as of the termination date. In addition, Executive
shall continue to participate, at the active employee rates, in such health
benefits plans in which he is enrolled throughout the term of the payments set
forth in this Section 6.3(a), up to a maximum of 12 months, with said period of
participation to run concurrently with any period of COBRA coverage to which
Executive may be entitled. The Company shall have no further obligations under
this Agreement.”     3.   Section 6.5 of the Employment Agreement is hereby
amended to read as follows:         “(a) Following March 31, 2009, if the
Company and Executive have not mutually agreed to the terms of, and entered into
a new agreement, Executive’s employment shall be one of employment at will,
which may be terminated by either the Company or Executive at any time. Such
continued employment after March 31, 2009 shall be subject to the Company’s
normal policies and procedures in effect during said period of continued
employment. (b) Notwithstanding any term or provision in subsection (a) of this
Section 6.5 to the contrary, the Company shall pay Executive

 



--------------------------------------------------------------------------------



 



      severance upon termination of Executive’s employment at will as provided
for in this Section 6.5 in an amount equal to the sum of 12 months of the
Executive’s Base Compensation at the time of such termination and Bonus at
target unless and until (1) the Company’s normal policies and procedures no
longer provide for severance to be paid to personnel at Executive’s level in
accordance with the severance as provided for in this Section 6.5 and
(2) Executive has received sixty (60) days’ prior notice of such change in the
Company’s normal policies and procedures, in which case Executive shall be given
severance in accordance with such change in the Company’s normal policies and
procedures. (c) Notwithstanding any term or provision in subsections (a) and
(b) of this Section 6.5 to the contrary, if (1) the Company and Executive have
not entered into a new agreement by March 31, 2009, and (2) Executive’s
employment at will with the Company terminates between April 1, 2009 and May 31,
2009, Executive shall be entitled to receive severance from the Company in an
amount not less than the sum of 12 months of Executive’s Base Compensation and
Bonus at target, irrespective of any such changes in the Company’s normal
policies and procedures.”

  4.   Except as otherwise expressly provided in this Amendment, all terms and
provisions of the Employment Agreement remain in full force and effect.

IN WITNESS WHEREOF, the parties have entered into this Amendment effective as of
the date set forth hereinabove.

          CONTINENTAL CASUALTY COMPANY    
 
       
By:
  /s/ Lori S. Komstadius
 
   
Title:
  Executive Vice President Human Resources
 
   
 
        /s/ Michael Fusco           MICHAEL FUSCO    

 